ORDER GRANTING TERMINATION OF DISCIPLINARY PROBATION

On October 25, 2006, this Court suspended Respondent from the practice of law for a period of 90 days, all of which was stayed provided that Respondent complied with certain terms and conditions of probation for a period of 18 months. On July 9, 2008, Respondent filed a “Verified Petition to Terminate Probation.” Respondent represents that Respondent has successfully completed the term of probation and that the Indiana Supreme Court Disciplinary Commission does not object to termination of Respondent’s probation.
Being duly advised, the Court GRANTS the petition and ORDERS that Respondent’s disciplinary probation is terminated and that Respondent is fully reinstated to the practice of law in this State, effective immediately.
The Clerk of this Court is directed to forward notice of this Order to Respondent or Respondent’s attorney and to the Indiana Supreme Court Disciplinary Commission.
All Justices concur.